Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner's statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
"providing a microbubble complex, said complex comprising;
a microbubble having an outer shell comprising a mixture of native and denatured albumin and a hollow core encapsulating a perfluorocarbon gas;
a therapeutic agent selected from a small molecule chemotherapeutic agent, peptide, carbohydrate, oligonucleotide, cytotoxin, protein synthesis inhibitor, or combination thereof;
a bifunctional linker having one end attached to the therapeutic agent and the other attached to a ligand through reaction of a reactive group on said ligand; 
wherein the ligand is bound to the outer shell of the microbubble through non-covalent, hydrophobic interactions;
administrating the microbubble complex to a subject wherein the subject is the source of the tissue target;
administering ultrasonic energy to the subject, wherein said energy is sufficient to cause cavitation of the microbubble complex in the tissue target"

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793